Per Curiam.

The refusal to admit the defendant’s attorney to make affidavit of the absence of a material witness, as the ground for requesting an adjournment of the cause, was a denial of right; for in certain cases, where the defendant himself does not appear, his attorney may make such affidavit, especially, when no reason is alleged against it. The defence on the merits, afterwards, was no waiver of the defendant’s right to an adjournment. For this reason,, we are of opinion, that the judgment below ought to be reversed.
Judgment reversed.